LAWSON, Justice.
The appellant, Dorothy Salter, was indicted by a grand jury of Covington County for the offense of murder in the first degree. On her trial in the circuit court of that county on the indictment she was convicted of murder in the second degree and her punishment fixed at forty years imprisonment in the penitentiary of this state.
There is no official report of the evidence adduced on the trial. The appeal is upon the record.
The record proper shows indictment in due form of law; arraignment of defendant upon the indictment in open court in the presence of court-appointed counsel; setting of the case for trial, order of service upon the defendant of a list of the regular and special venire and a copy of the indictment; due trial; and conviction of the defendant and judgment and sentence.
The appeal in this case is not governed by the provisions of the automatic *474appeal statute, since the death sentence was not imposed. Sections 382(1)-382(13). Title IS, Code 1940.
No question is presented for our consideration except the regularity of the proceedings in the lower court as shown by the record. No error appearing in this connection, the judgment of conviction from which this appeal is taken will stand affirmed.
Affirmed.
LIVINGSTON, C. J., and STAKELY and MERRILL, JJ., concur.